Offense, robbery; penalty, eight years in the penitentiary.
Motion is made by the State's Attorney to dismiss this appeal because of the escape from jail of appellant pending appeal. The motion is accompanied by proper affidavit from the Sheriff of Cooke County that appellant after his conviction escaped from jail and from the custody of the Sheriff on the 18th day of January, 1929, and was still at large on the 5th day of February, 1929. Under such circumstances this Court is without jurisdiction. Miller v. State, 9 S.W.2d 1039; Mitchell v. State, 300 S.W. 60.
The State's motion is accordingly granted and the appeal dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.